Citation Nr: 0026502	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-06 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1964 and from March to December 1972.  He also had 
brief periods of active and inactive duty for training in the 
Army National Guard before retiring in December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In a hearing officer's decision dated in June 1998, service 
connection for left ear hearing loss was granted.  In 
supplemental statements of the case issued in August 1998 and 
July and December 1999, the RO also included the issue of the 
appropriate initial compensation rating for the veteran's 
left ear hearing loss.  However, as noted by the RO in 
subsequent documents, the veteran never expressed 
disagreement with the compensation rating assigned his left 
ear hearing loss, and the grant of service connection 
represented a full grant of the benefit sought.  The veteran 
was notified by the RO of this fact in a February 2000 
letter.  Neither the veteran nor his representative has 
addressed the left ear hearing loss rating issue in 
subsequent correspondence.  Accordingly, the issue of 
entitlement to an initial compensable rating for left ear 
hearing loss is not currently in appellate status.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); in Holland v. 
Gober, 10 Vet. App. 433, 435-36 (1997) (per curiam).

In April 2000, new evidence was received at the Board 
pertinent to the veteran's appeal.  As the veteran has 
submitted a waiver of RO consideration of that new evidence 
in a letter dated in March 2000, the Board will proceed with 
appellate review of the case.  38 C.F.R. § 20.1304(c) (1999).
FINDINGS OF FACT

1.  The claim for entitlement to service connection for right 
ear hearing loss is not plausible.

2.  The claim for entitlement to service connection for low 
back disability is not plausible.

3.  The claim for entitlement to service connection for 
hypertension is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

2.  The claim for service connection for low back disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during active duty or active duty for training.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1153 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.6, 3.303, 3.306 (1999).  Service connection 
may be granted for disability resulting from injury incurred 
or aggravated during a period of inactive duty training.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.6, 3.303 (1999). Service incurrence or 
aggravation of hypertension may be presumed under certain 
circumstances if it is manifested to a compensable degree 
within one year of the veteran's discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§ § 3.307, 3.309 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The fact that a veteran's hearing loss at the time of 
discharge did not meet the criteria set forth in 38 C.F.R. 
§ 3.385 does not preclude service connection for such hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of well-grounded 
claims, the claims must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claims.  
See Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.  

Pertinent facts

The RO has collected numerous service medical records 
covering the veteran's active duty and active and inactive 
duty training periods.  As mentioned, the veteran served over 
30 years with the U. S. Army National Guard, and during most 
of that period his military occupation specialties were pilot 
and aviator.  

Service medical records pertaining to the veteran's active 
duty are negative for evidence of any of the disabilities at 
issue.  The service medical records pertaining to the 
veteran's National Guard service are also negative for 
evidence of back disability.

In a letter dated in June 1981 from the Wilden Osteopathic 
clinic, a doctor of osteopathic medicine stated that the 
veteran was seen following an abnormal electrocardiogram and 
vectorcardiogram that were performed as part of an 
examination conducted in January and February 1981.  The 
osteopath further stated that the veteran had been taking 
Aldoril and later Diuril, as prescribed by his private 
physician.  In his clinical summary, the osteopath described 
the veteran as having mild labile hypertension.  

Also of record is a letter from an Army National Guard flight 
surgeon dated in January 1982 stating the veteran was seen in 
October 1980 for a Class II flight physical and found to have 
"borderline blood pressure findings with a left hemo block 
found on his EKG."  The service medical records include a 
February 1982 letter from an Army physician recommending a 
medical waiver for the veteran for hypertension.  In the 
letter, the physician stated that the veteran was medically 
disqualified for Class 2 flying duties because of 
hypertension requiring systemic medication.  The physician 
recommended a waiver of this disqualification given that the 
veteran's hypertension was under good control and there was 
no associated organ damage.  The waiver was granted in March 
1982.

Also of record is an Aeromedical Summary dated in October 
1990.  In that summary, a National Guard flight surgeon 
reported that the veteran had had some equivocal blood 
pressure readings in the past and that his blood pressure was 
well controlled, although the veteran did have poor diastolic 
line elevations when he was in his treating physician's 
office.

Service examiners continued to evaluate the veteran for 
flight status on an annual basis until his separation from 
the Army National Guard in December 1994.  The veteran was 
granted waivers for his hypertension in order to continue on 
flight duty.  An amendment to the waiver was made in February 
1991 for a hypertension medication change.  

In addition to his hypertension, the veteran was also in 
receipt of medical waivers for left ear hearing loss.  
Beginning with his first period of active duty, the veteran 
underwent regular audiological evaluations to monitor any 
hearing loss.  However, the numerous audiological evaluations 
performed failed to reveal right ear hearing loss for VA 
purposes and no waiver for right ear hearing loss was found 
necessary.

Pertinent medical evidence also includes an August 1990 
stress test report from the Iowa Heart Center stating that 
the veteran's systolic blood pressure response was normal and 
that he tended to have borderline diastolic hypertension at 
rest and with exercise.  An August 1990 letter from the same 
facility states that the veteran's blood pressure appeared to 
be fairly well controlled.  

Post-service medical evidence includes treatment reports from 
the University of Osteopathic Medicine & Health Sciences.  
Those reports show that the veteran was treated in August 
1996 for complaints of low back pain related to an August 
1996 lifting injury; the veteran also reported that the had 
experienced two to three such episodes in the past.  The 
examiner diagnosed acute low back strain.  The veteran 
continued to be followed at that facility for back pain 
throughout 1996. 

In a letter dated in February 2000, the veteran's private 
physician reported that the veteran had been hospitalized in 
June 1999 due to a left hemispheric cerebral vascular 
accident.  The physician also noted that the veteran had a 
15-year history of hypertension and that hypertension was 
difficult to control and contributed to the veteran's stroke.  

At his March 1998 personal hearing the veteran testified that 
he had service of 30 years as an Army aviator and 6 years as 
a military policeman.  He testified that his primary flight 
vehicle, a helicopter, was extremely noisy and his hearing 
protection not adequate.  The veteran also testified that he 
believed he first injured his back during the course of 
setting up large tents as part of his National Guard duties; 
he reported receiving no treatment for his back during 
service.  

The veteran underwent VA audiological examination in August 
1998.  He reported a decrease in hearing in the left ear more 
so than the right and constant bilateral tinnitus.  The 
veteran reported that he was a Medivac helicopter pilot for 
20 years and as a result was exposed to extreme noise 
conditions.  On the authorized VA audiological evaluation in 
August 1998, the veteran's hearing acuity measured as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
35
LEFT
10
25
55
105
100

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner stated that the veteran had normal hearing 
sensitivity in the 250-3000 Hz ranges and mild sensorineural 
hearing loss in the 4000-8000 Hz range.  The examiner 
summarized the results by stating that the veteran had a 
history of asymmetrical sensorineural hearing loss, with the 
left ear being worse than the right, excellent speech 
recognition ability, and constant bilateral tinnitus.  

The veteran also underwent VA examination for ear diseases in 
January 1999.  At the examination, the veteran gave a history 
of chronic exposure to high frequency noise as a helicopter 
pilot.  The examiner then proceeded to review the veteran's 
service audiometric results in detail.  

The most recent VA audiological examination of the veteran 
was performed in February 1999.  That examination report 
states that the veteran continued to complain of poorer left 
ear hearing versus the right and constant bilateral tinnitus.  
On the authorized audiological evaluation in February 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
35
LEFT
5
20
45
85
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner again reported normal hearing sensitivity for the 
right ear in the 250 to 3000 Hz range, with mild 
sensorineural hearing loss in the 4000-8000 Hz range.  The 
examiner diagnosed a history of asymmetrical sensorineural 
hearing loss with the left worse than the right, good speech 
recognition ability, and constant bilateral tinnitus.

Analysis

A.  Right ear hearing loss

The record contains no medical evidence of right ear hearing 
loss disability for VA compensation purposes.  Moreover, the 
post-service VA examination reports show that the veteran 
does not have right ear hearing loss disability for VA 
compensation purposes.  Therefore, the Board must conclude 
that this claim is not well grounded.

B.  Low back disability

As mentioned, the veteran contends that he sustained his 
initial back injury during the performance of his National 
Guard duties.

The service medical records are negative for evidence of any 
back disorder.  The earliest medical evidence of a back 
disability consists of the above-cited private osteopathic 
reports showing acute low back strain due to a lifting injury 
occurring in 1996.  Although private examiners assessing the 
veteran in 1996 recorded a history of earlier low back pain, 
they did not associate any post-service back findings or 
pathology to the veteran's military service.  The Board has 
considered the veteran's opinion concerning a link between 
the his current back condition and physical duties performed 
in service; however, as a layperson, the veteran is not 
competent to render a medical diagnosis or offer an opinion 
concerning medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As there is no medical evidence 
of back disability in service or of a nexus between any 
current back pathology and service, the veteran's claim is 
not well grounded.  

C. Hypertension

The service medical records show that the only borderline or 
labile hypertension was found during the October 1980 flight 
physical.  There is no medical evidence suggesting that 
hypertension was present during active duty or manifested 
within one year of the veteran's discharge from active duty 
in December 1972.  Moreover, there is no medical evidence 
suggesting that hypertension originated or increased in 
severity during a period of active duty for training or that 
it is etiologically related to a period of active duty or 
active duty for training.  The evidence of a nexus between 
the veteran's hypertension and military service is limited to 
the veteran's own statements.  However, he is not qualified 
to provide a medical opinion linking his hypertension to 
service.  See Espiritu.  Therefore, the Board must also 
conclude that this claim is not well grounded.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied. 

Entitlement to service connection for low back disability is 
denied. 

Entitlement to service connection for hypertension is denied. 



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 

